Citation Nr: 0947648	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  09-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2008 and October 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in November 2008, a 
statement of the case was issued in June 2009, and a 
substantive appeal was received in August 2009.  The Veteran 
testified at a hearing before the Board in September 2009.  

The November 2008 notice of disagreement was also filed with 
regard to service connection for a separate evaluation for 
the meniscal tear of the left knee, and service connection 
for sleep apnea, but a separate evaluation for the meniscal 
tear of the left knee was subsequently granted by rating 
decision in February 2009 and service connection for sleep 
apnea was subsequently granted by rating decision in April 
2009.  These issues are therefore no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current right knee disability is secondary to the 
service-connected left knee disability.  The Veteran 
underwent VA examinations in September 2008 and June 2009.  
The September 2008 VA examiner diagnosed a right knee 
disability and opined that the right knee disability is not 
at least as likely as not caused by or related to the 
service-connected left knee injury.  The June 2009 VA 
examiner opined that it is less likely as not that the 
Veteran's current right knee disability is secondary to the 
service-connected left knee disability.  A September 2009 
letter from Dr. J.C.E. reflects diagnosis of right knee 
patellar tendonitis due to compensation from the left knee.  
The Board finds that a new VA examination to reconcile these 
conflicting opinions is now necessary.  Moreover, the VA 
examinations did not address whether the Veteran's current 
right knee disability is aggravated by the left knee 
disability.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995, in that it requires the establishment of a 
baseline before an award of service connection may be made.  

With regard to the issue of whether there is aggravation, 
such matters involve medical questions and must be addressed 
by medical personnel.  Under the circumstances, and as noted 
above, the Board believes that a VA examination with opinion 
is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current right knee disability.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) diagnose any current right knee 
disability shown to exist;

b) opine whether any such right knee 
disability is at least as likely as not 
proximately due to or the result of the 
Veteran's service-connected left knee 
disability;

c) if not, opine whether any such right 
knee disability is aggravated by the 
Veteran's service-connected left knee 
disability; and, if so, what was the 
pre-aggravation baseline level of 
disability, comparing it to the current 
level of disability; 

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  The examiner should 
resolve any conflicting opinions, 
specifically those rendered by the 
September 2008 and June 2009 VA 
examiners and Dr. J.C.E.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefit sought is granted, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


